DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on April 7, 2021.
Claims 1-7 and 19-24 are currently pending.  Claims 8-18 have been canceled.  Claims 20-24 have been added.  Claims 2, 4 and 19 have been amended.  Entry of this amendment is accepted and made of record.
Previous objection to the Specification has been withdrawn in view of Applicants amendment filed on April 7, 2021.
Allowable Subject Matter
Claims 1-7 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record Henderson et al. (US 7252432) teaches a device for determining a temperature or a temperature-dependent value usable for determining the temperature, the device comprising: 
an interface (A/D converter) (414) configured for obtaining at least one measurement signal from a temperature sensor (temperature sensor) (406), wherein in a first time interval the at least one measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode (diode) (402) of the temperature sensor and a second temperature-dependent voltage at a second diode (diode) (403) of the temperature sensor (temperature sensor) (406) (see Figure 4 and column 6, line 55 through column 7, line 6).
However Henderson does not explicitly teach wherein in a second time interval the at least one measurement signal comprises information about a measurement value of a temperature-dependent voltage at a temperature-dependent electrical component of the temperature sensor for: determining at least one first calibration measurement value at a first calibration temperature and a second calibration measurement value at a second calibration temperature in the first time interval on the basis of the 
Therefore Henderson alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of and a calculation circuit configured for: determining at least one first calibration measurement value at a first calibration temperature and a second calibration measurement value at a second calibration temperature in the first time interval on the basis of the information about the temperature-dependent voltage difference, determining at least one first calibration voltage value at the temperature-dependent electrical component at the first calibration temperature and a second calibration voltage value at the temperature-dependent electrical component at the second calibration temperature in the first time interval, and determining the temperature or the temperature-dependent value usable for determining the temperature in the second time interval on the basis of the information about the measurement value of the temperature-dependent voltage at the temperature-dependent electrical component and on the basis of at least the first calibration voltage value or the second calibration voltage value of independent claim 1 when combined with the limitations of a device for determining a temperature or a temperature-dependent value usable for determining the temperature, the device comprising: an interface configured for obtaining at least one measurement signal from a temperature sensor, wherein in a first time interval the at least one measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode of the temperature sensor and a second temperature-dependent voltage at a second diode of the temperature sensor, and wherein in a second time interval the at least one measurement signal comprises information about a measurement value of a temperature-dependent voltage at a temperature-
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 19, Henderson et al. (US 7252432) teaches a method for determining a temperature or a temperature-dependent value usable for determining the temperature, the method comprising: 
obtaining a first measurement signal from a temperature sensor (temperature sensor) (406), wherein in a first time interval the first measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode (diode) (402) of the temperature sensor and a second temperature-dependent voltage at a second diode (diode) (403) of the temperature sensor (temperature sensor) (406) (see Figure 4 and column 6, line 55 through column 7, line 6).
However Henderson does not explicitly teach determining at least one first calibration measurement value at a first calibration temperature and a second calibration measurement value at a second calibration temperature in the first time interval on the basis of the information about the temperature-dependent voltage difference; determining at least one first calibration voltage value at a temperature-dependent electrical component of the temperature sensor at the first calibration temperature and a second calibration voltage value at the temperature-dependent electrical component at the second calibration temperature in the first time interval; and obtaining a second measurement signal from the temperature sensor in a second time interval comprising information about a measurement value of a temperature-dependent voltage at the temperature-dependent electrical component; and determining the temperature or the temperature-dependent value usable for determining the temperature in the second time interval on the basis of the information about the measurement value of the temperature-dependent voltage at the temperature-dependent electrical component and on the basis of at least the first calibration voltage value or the second calibration voltage value.

Hence the prior art of record fails to teach the invention as set forth in claims 19-24. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855